Citation Nr: 1538622	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO. 07-30 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an epigastric disorder, originally claimed as epigastric pain.

2. Entitlement to service connection for vision loss.

3. Entitlement to service connection for an eye disorder, originally claimed as a red spot on the eye. 

4. Entitlement to service connection for a skin rash.

5. Entitlement to service connection for residuals of head trauma.

6. Entitlement to service connection for hammertoes.

7. Entitlement to service connection for sinusitis.

8. Entitlement to service connection for cervical spondylosis.

9. Entitlement to service connection for a dental condition for treatment purposes only.

10. Whether new and material evidence has been submitted to allow for the reopening of service connection for headaches.

11. Entitlement to an increased (compensable) rating for residuals of a cholecystectomy and appendectomy. 

12. Entitlement to an increased (compensable) rating for plantar warts.

13. Entitlement to a higher initial (compensable) rating for scars, status post cholecystectomy and appendectomy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In the April 2006 rating decision, the RO also denied service connection for foot callosities and residuals of a vasectomy, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and granted service connection for residuals of a hand wound, evaluating the disability as noncompensable (zero percent disability rating). The Veteran filed a Notice of Disagreement, specifically disagreeing with the RO's denials of service connection and entitlement to a TDIU, and the noncompensable initial rating assigned for the hand wound. 

On a June 2010 Substantive Appeal to the Board (VA Form 9), the Veteran wrote that he did not want to appeal the issues of service connection for residuals of a vasectomy and a higher initial rating for a hand wound. Those issues are neither in appellate status nor before the Board.

In a letter attached to the June 2010 VA Form 9, the Veteran also stated that he did not wish to appeal the issue of entitlement to a TDIU. In a subsequent August 2012 letter, the Veteran again stated that he did not wish to appeal the issue of entitlement to a TDIU. In compliance with the Veteran's wishes, the RO closed the issue of entitlement to a TDIU in VA's system and did not certify that appeal to the Board. That issue is neither in appellate status nor before the Board. 

In an August 2012 rating decision, the RO granted service connection for foot callosities. As that decision fully granted the Veteran's claim, service connection for foot callosities is neither in appellate status nor before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this Veteran's case should take into consideration these electronic records (electronic claims file).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014)

The issues of service connection for an epigastric disorder, vision loss, an eye disorder, a skin rash, residuals of head trauma, hammertoes, sinusitis, cervical spondylosis, headaches, and a dental condition for treatment purposes only; increased ratings for residuals of a cholecystectomy and appendectomy, and plantar warts; and a higher initial rating for scars, status post cholecystectomy and appendectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 1980 rating decision, the RO denied the Veteran's claim for service connection for headaches because the evidence did not indicate any relationship between a current disorder and service.

2. The evidence associated with the claims file subsequent to the April 1980 rating decision suggests a relationship between headaches and in-service exposure to Agent Orange and chemicals.


CONCLUSIONS OF LAW

1. The April 1980 rating decision denying service connection for headaches is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. The criteria for reopening the claim of service connection for headaches have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the Veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the Veteran is expected to provide. 38 C.F.R. § 3.159 (2015). As the Board will grant the Veteran's application to reopen service connection for headaches, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence. 

Analysis

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.


In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In an April 1980 rating decision, the RO denied the Veteran's claim for service connection for headaches because the evidence did not indicate any relationship between a current disorder and service. The Veteran did not appeal that decision to the Board and it became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In the evidence submitted since the April 1980 rating decision, in several statements, the Veteran has claimed that his headaches were related to in-service exposure to jet fuel fumes, toxic chemicals, and Agent Orange. In a May 2012 letter, a private chiropractor wrote that, based on the Veteran's service history and chemical exposure, "it was suggested that a possibility existed of a correlation between the symptoms presented," to include headaches, "and the exposure to chemical experiences" during service. 

In determining whether newly-submitted evidence is material within the meaning of the law, weighing of the evidence as would be undertaken as to merits of the claim is prohibited. Justus v. Principi, 3 Vet.App. 510 (1992).

This evidence is new, as it was not previously of record at the time of the April 1980 rating decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it indicates a relationship between the Veteran's current headaches and in-service chemical exposure. Therefore, the claim is reopened.





ORDER

The claim of entitlement to service connection for headaches is reopened; to that extent only, this appeal is granted. 


REMAND

The Board finds that VA should provide medical examinations prior to deciding all of the Veteran's claims, except service connection for dental purposes only. As that claim is inextricably intertwined with the others, it is remanded as well. 

Accordingly, the claims for service connection for an epigastric disorder, vision loss, an eye disorder, a skin rash, residuals of head trauma, hammertoes, sinusitis, cervical spondylosis, headaches, and a dental condition for treatment purposes only; increased ratings for residuals of a cholecystectomy and appendectomy, and plantar warts; and a higher initial rating for scars, status post cholecystectomy and appendectomy are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed disorders, to include any that may be obtained from the offices of Dr. Michael Carabetta, or any medical practitioner that may have either purchased or succeeded Dr. Carabetta in his practice. The AOJ should request that the Veteran contact Dr. Carabetta to ask him to provide a written explanation regarding the basis for his May 4, 2012 opinion, stating that a possibility existed that there was a correlation between the Veteran's symptoms and his exposure to chemicals during service. 

All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

2. Schedule the Veteran for a VA epigastric examination, to be performed by a qualified VA physician. Provide the examiner with access to the electronic claims files for review.

The examiner is asked to perform all tests deemed necessary to determine the nature and cause of the Veteran's claimed epigastric disorder and severity of the residuals of the in-service cholecystectomy and appendectomy. 

In reviewing the electronic claims file, the examiner should note that the Veteran declined a pre-military retirement physical examination. The examiner should otherwise note:

a. The August 1976 service treatment record, in which the Veteran reported experiencing pain and discomfort in the epigastric area, and an examiner diagnosed rule-out hiatal hernia;

b. The separate August 1976 esophagram report, in which a service examiner wrote that "no hiatus hernia was demonstrated;"

c. The April 1986 private esophagram and upper GI series, in which a private examiner diagnosed a "small sliding hiatus hernia;"

d. The June 1986 private gastroenterology endoscopy report, in which a private examiner reported finding a two-centimeter hiatal hernia;

e. The May 2010 VA treatment record, in which a VA examiner, having reviewed an X-ray, reported finding sutures from a prior cholecystectomy projecting over the right abdomen and diagnosed abdominal pain, "either musculoskeletal vs. from old suture material vs. other intraabdominal etiology;" and 

f. The Veteran's lay statements regarding his epigastric pain.

The examiner is asked to provide an opinion as to whether the epigastric pain symptomatology reported by the Veteran is related to residuals of his in-service cholecystectomy and appendectomy. If another disorder that is causing the claimed pain is diagnosed, the examiner is asked to provide an opinion as to whether that disorder is related to service or any incident of service.

The examiner should also provide findings as to the severity of the residuals, other than pain, of the Veteran's cholecystectomy and appendectomy. 

The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

3. Schedule the Veteran for a VA foot examination, to be performed by a qualified VA physician. Provide the examiner with access to the electronic claims files for review. 

The examiner is advised that the Veteran declined a pre-military retirement physical examination; however in addition to all other military medical records, the examiner should note that in an October 1967 military medical history questionnaire, the Veteran declined then having or ever having had "foot trouble;" during February 1969 and June 1976 military report of medical examination, the Veteran's feet were described as "normal." 

The examiner is asked to perform all tests deemed necessary to determine the nature and cause of the Veteran's claimed hammertoes, and the severity of the service-connected plantar warts. 

The examiner is asked to provide opinions as to whether, given the military medical evidence and all other evidence of record, the Veteran's hammertoes were caused by service or any incident of service, to include (as alleged by the Veteran) the wearing of wrong-sized boots during training camp; or were caused or permanently aggravated beyond their normal progression by the Veteran's service-connected warts and/or foot callosities. 

The examiner should also provide finding as to the severity of the Veteran's plantar warts. 

The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

4. Schedule the Veteran for a VA skin examination to be performed by a qualified VA physician. Provide the examiner with access to the electronic claims files for review.

In reviewing the electronic claims file, the examiner should note that the Veteran declined a pre-military retirement physical examination. The examiner should otherwise note:

a. The July 1966 service treatment record, indicating treatment for a rash during the Veteran's service in Vietnam;

b. The Veteran's lay statements, stating that he has a rash of the posterior and ankles related to exposure to jet fuel fumes, toxic chemicals, and Agent Orange caused his rash;

c. The pictures submitted by the Veteran, indicating rashes on his ankles; and 

d. The May 2012 letter from Dr. Carabetta, stating that "it was suggested that a possibility existed of a correlation between the symptoms presented and the exposure to chemical experiences" in service. 

The examiner is asked to perform all tests deemed necessary to determine the nature and cause of the Veteran's claimed rash and the severity of the service-connected abdominal scars.

The examiner is asked to provide an opinion as to whether the Veteran's rashes are related to service or any incident of service, to include exposure to herbicides (conceded due to Vietnam service), jet fuel fumes, and chemicals during service. 

The examiner should also provide findings as to the severity of the Veteran's abdominal scars. 

The opinion must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state.

5. Schedule the Veteran for a VA eye examination to be performed by a VA ophthalmologist. Provide the examiner with access to the electronic claims files for review.

In reviewing the electronic claims file, the examiner should note that the Veteran declined a pre-military retirement physical examination. The examiner should otherwise note:

a. The May 1957 service enlistment examination report, indicating that the Veteran's right eye distance vision was correctable to 20/80;

b. The April 1961 service treatment record, in which the Veteran reported having poor vision in his right eye since a childhood accident, and the examiner diagnosed amblyopia and prescribed glasses;

c. The December 1965 service treatment record, in which a service examiner noted a two-millimeter blood spot on the conjunctiva; 

d. The subsequent service treatment and post-service treatment records, including numerous eye examinations;

e. The Veteran's December 2005 statement, in which he reported having vision problems in service because he was using his left eye to compensate for his bad right eye, and stated that he had refractive errors and "floaters" due to exposure to jet fuel fumes, toxic chemicals, and Agent Orange;

f. The May 2007 statement, in which the Veteran stated that his vision problems were caused by exposure to jet fuel fumes, toxic chemicals, and Agent Orange, and were not preexisting and congenital;

g. The May 2012 lay statement, in which the Veteran reported having ruptured blood vessels in his eyes since December 1965; 

h. The May 2012 letter from Dr. Carabetta, stating that "it was suggested that a possibility existed of a correlation between the symptoms presented and the exposure to chemical experiences" in service; and 

i. The other lay statements of record. 

The examiner is asked to perform all tests deemed necessary to determine the nature and cause of the Veteran's claimed vision loss and eye disorder. The examiner is requested to:

	a) Identify any current eye disabilities.

b) Indicate whether any current eye disability constitutes (i) a congenital disease, (ii) a congenital defect, or (iii) an acquired disease or injury.

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature);

c) If the examiner determines that any diagnosed eye disability is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect, such as either the incurrence of a blood spot and/or the in-service exposure to herbicides (conceded due to Vietnam service), jet fuel fumes, and toxic chemicals);

d) If the examiner determines that any currently diagnosed left eye disability is a congenital disease, opine whether the disability clearly and unmistakably (undebatable medically) existed prior to his active service and clearly and unmistakably (undebatable medically) underwent no permanent increase in severity as a result of active service; 

e) If the examiner determines that any currently diagnosed right eye disability is a congenital disease, opine whether the disability was permanently aggravated beyond its normal progression during service; and

f) If any currently diagnosed eye disability is not congenital in nature and/or did not preexist service, opine as to whether it originated during active duty or is in any other way causally related to his active duty service, such as the incurrence of a blood spot and/or the in-service exposure to herbicides (conceded due to Vietnam service), jet fuel fumes, and toxic chemicals).

The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

6. Schedule the Veteran for a VA examination(s) of the head, nose, and cervical spine to be performed by a qualified examiner(s). Provide the examiner with access to the electronic claims files for review.

In reviewing the electronic claims file, the examiner should note that the Veteran declined a pre-military retirement physical examination. The examiner should otherwise note that the Veteran has alleged in-service head trauma notwithstanding that there is no medical documentation of the incident; and that the Veteran otherwise alleged that he had headaches in service. The examiner should otherwise note:

a. The service treatment records indicating treatment for headaches, including those dated March 1968 and October 1972;

b. The September 1979 post-service Air Force hospital record, in which the Veteran reported experiencing headaches since May 1979 and the examiner diagnosed "muscle traction headaches;"

c. The March 1980 written statement, in which the Veteran stated that he experienced pressure headaches while working overtime on nights and weekends during one summer of service;

d. The March 1980 Notice of Disagreement, in which the Veteran wrote that he "incurred severe headaches while in the service due to the strain I was in and I continue to have this headaches as of now;"

e. The June 1989 Air Force hospital record, in which the Veteran reported experiencing frontal headaches behind both eyes;

f. The November 1989 Air Force hospital record, in which an examiner diagnosed chronic headaches of questionable nasal etiology;

g. The November 1989 X-ray report, indicating that the Veteran's sinus passages were normal;

h. The November 1989 Air Force treatment record, in which the Veteran reported experiencing headaches for 30 years since being knocked unconscious, and an examiner indicated that a CT scan of the Veteran's head was normal and diagnosed rule-out migraine/tension headaches;

i. The November 1989 Air Force X-ray report, in which an examiner noted cervical spondylosis with disc space narrowing at C5-C6;

j. The treatment records, written subsequent to November 1989, indicating treatment for nasopharyngitis, allergic rhinitis, and sinusitis; 

k. The lay statements from the Veteran's friends, stating that the Veteran experienced headaches during service; 

l. The Veteran's lay statements, indicating that he experienced headaches and sinusitis because of in-service exposure to jet fuel fumes, toxic chemicals, and Agent Orange;

m. The May 2012 letter from Dr. Carabetta, stating that "it was suggested that a possibility existed of a correlation between the symptoms presented and the exposure to chemical experiences" in service;

n. The Veteran's lay statements, to include those dated June 2010, December 2011, and August 2012, indicating that he fell and hit his head twice during service, but did not seek medical care after either incident; and

o. The other lay statements of record. 

The examiner is asked to perform all tests deemed necessary to determine the nature and cause of the Veteran's claimed residuals of head trauma, headaches, sinus disorder, and cervical spondylosis. The examiner(s) is asked to provide the following opinions:

a) Does the Veteran have any residuals resulting from an in-service head trauma, to include the reported in-service falling incidents listed in the Veteran's lay statements?

b) Is any diagnosed cervical spondylosis related to service or any incident of service, to include the reported in-service falling incidents listed in the Veteran's lay statements?

c) Is any diagnosed headache disorder related to service or any incident of service, to include the reported in-service falling incidents listed in the Veteran's lay statements and/or in-service exposure to Agent Orange (factually presumed under the law as due to Vietnam service), jet fuel fumes, and toxic chemicals?

d) Is the Veteran's diagnosed sinus disorder related to service or any incident of service, to include the reported in-service falling incidents listed in the Veteran's lay statements and/or in-service exposure to Agent Orange (conceded due to Vietnam service), jet fuel fumes, and toxic chemicals?

The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

7. After any further development deemed necessary, readjudicate the claims for service connection for an epigastric disorder, vision loss, an eye disorder, originally claimed as a red spot on the eye, a skin rash, residuals of head trauma, hammertoes, sinusitis, cervical spondylosis, headaches, and a dental condition for treatment purposes only; increased ratings for status post cholecystectomy and appendectomy, and plantar warts; and a higher initial rating for scars, status post cholecystectomy and appendectomy. If the benefits sought are not fully granted, furnish the Veteran and his representative a Supplemental Statement of the Case, and allow the appropriate response time before the matter is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE VETERAN IS ADVISED that he must fully cooperate in this effort - in particular in VA's efforts to obtain the records of Dr. Michael Carabetta or the successor to his practice. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


